Exhibit 10.18

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

PEKO 7/21/10

DEVELOPMENT AND SUPPLY AGREEMENT

This Development and Supply Agreement (“Agreement”) is entered into as of
July 2, 2010 (“Effective Date”) by and between ViewRay Incorporated, a Delaware
corporation (“ViewRay”), and PEKO Precision Products, Inc., a New York
corporation (“PEKO”).

Background

ViewRay possesses valuable knowledge, expertise, intellectual properties and
resources with regard to radiation oncology devices which incorporate Magnetic
Resonance Imaging (MRI). PEKO possesses valuable knowledge, expertise,
intellectual properties and resources with regard to engineering and contract
manufacture and assembly of electromechanical systems.

ViewRay wishes to engage PEKO to provide engineering support, design, implement,
integrate and test certain electrical, pneumatic and other components pursuant
to ViewRay direction for incorporation into ViewRay’s Renaissance™ radiation
therapy system. ViewRay also wishes to purchase from PEKO quantities of such
components.

PEKO is willing to provide ViewRay with development services for certain devices
and is also willing to sell ViewRay quantities of such devices at favorable
pricing.

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the receipt, adequacy
and sufficiency of which are hereby acknowledged, the parties agree as follows:

1. DEFINITIONS.

1.1 Defined Terms. Capitalized terms used in this Agreement and not otherwise
defined herein or otherwise defined by context or other language defined herein
shall have the meaning set forth below.

“Affiliate” means with respect to either party, any Person that, directly or
indirectly, is controlled by, controls or is under common control with such
party. For purposes of this definition only, “control” means, with respect to
any Person, the direct or indirect ownership of more than fifty percent (50%) of
the voting or income interest in such Person or the possession otherwise,
directly or indirectly, of the power to direct the management or policies of
such Person.

“Applicable Laws” means all applicable laws, statutes, regulations and
ordinances.

“Assembly” means the combining and incorporation of items or an item supplied by
PEKO or a third party into a Product

“Business Day” means any day other than a Saturday or Sunday that is not a
national holiday in the United States.



--------------------------------------------------------------------------------

“Commercially Reasonable Efforts” means (i) with respect to any objective by any
party, commercially reasonable, diligent, good faith efforts to accomplish such
objective as such party would normally use to accomplish a similar objective
under similar circumstances; and (ii) with respect to any objective relating to
the development or commercialization of any product by any party, efforts and
resources normally used by such party with respect to a product owned by such
party at a similar stage in the development or life of such product.

“Confidential Information” means any proprietary or confidential information of
either party (including but not limited to all ViewRay Intellectual Property and
all PEKO Intellectual Property) disclosed to the other party pursuant to this
Agreement, except any portion thereof which: (i) is known to the receiving
party, as evidenced by the receiving party’s prior written records, before
receipt thereof under this Agreement; (ii) is disclosed to the receiving party
by a third person who is under no obligation of confidentiality to the
disclosing party hereunder with respect to such information and who otherwise
has a right to make such disclosure; (iii) is or becomes generally known in the
public domain through no fault of the receiving party; or (iv) is independently
developed by the receiving party, as evidenced by the receiving party’s written
records, without access to such information.

“Control or Controlled” means, with respect to any Intellectual Property Right,
the possession (whether by ownership, license, or other agreement or arrangement
existing now or after the Effective Date, other than pursuant to this Agreement)
by a party or an Affiliate thereof of the right to grant to the other party a
license as provided herein under such Intellectual Property Right without
violating the terms of any agreement or other arrangement of such party or its
Affiliate with any third party.

“FCA” means “Free Carrier (named place)”, as that expression is defined in
Incoterms 2000, ICC Publishing S.A.

“Intellectual Property Right(s)” means all rights in (1) U.S. and foreign
utility and/or design patents, patent applications, and utility models;
(2) patents issuing on the patent applications described in clause (1);
(3) continuations, continuations-in-part, divisions, reissues, reexaminations,
or extensions of the patents or applications described in clauses (l)-(2);
(4) inventions, invention disclosures and improvements, whether or not
patentable; (5) works of authorship, whether or not protectable by copyright,
all copyrights to such works, including all copyright registrations and
applications and all renewals and extensions thereof; (6) rights in industrial
designs, and (7) Confidential Information, trade secrets, know-how, processes,
algorithms, proprietary databases, and other proprietary information, and all
tangible and intangible embodiments thereof.

“PEKO Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, discovered, developed,
generated, created, made or reduced to practice or fixed in a tangible medium of
expression by employees or consultants of PEKO at any time prior to the
Effective Date or after the Effective Date if such Intellectual Property Rights
are not based upon or related to the performance of a Program under this
Agreement. The term PEKO Intellectual Property, however, does not include any
know-how, processes, information and data which is, as of the Effective Date or
later becomes, generally available to the public through no breach by ViewRay of
its obligations under this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company, limited
liability partnership, unincorporated organization, government (or any agency or
political subdivision thereof) or other legal entity or organization, other than
PEKO or ViewRay.

“Product” means each product that is the subject of a Program for which ViewRay
and PEKO enter into a Work Statement using the procedure specified in
Section 2.1

“Program” means a development program described in a Work Statement that the
parties enter into using the procedure specified in Section 2.1.

“Program Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, created, discovered, developed,
generated, made or reduced to practice or fixed in a tangible medium of
expression as part of or based upon or related to activities undertaken as part
of a Program whether: (a) solely by one or more employees or agents of PEKO;
(b) solely by one or more employees or agents of ViewRay; or (c) jointly by one
or more employees or agents of PEKO and one or more employees or agents of
ViewRay. Program Intellectual Property will be listed in each Work Statement,
which shall be amended from time-to-time to include new Program Intellectual
Property, in accordance with Section 5.3.

“Specifications” or “Product Specifications” means the specifications for a
Product that is the subject of a Work Statement as set forth in the applicable
Work Statement, as they may be amended or supplemented by the parties pursuant
to Section 2.3.

“ViewRay Domain” means the development, production, use, marketing, sale and
support of Products to customers for use in connection with radiation oncology
devices.

“ViewRay Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, discovered, developed,
generated, created, made or reduced to practice or fixed in a tangible medium of
expression solely by employees or consultants of ViewRay at any time prior to
the Effective Date or after the Effective Date if such Intellectual Property
Rights are not based upon or related to the performance of a Program. The term
ViewRay Intellectual Property, however, does not include any know-how,
processes, information and data which is, as of the Effective Date or later
becomes, generally available to the public through no breach by PEKO of its
obligations under this Agreement.

1.2 Other Defined Terms. The following terms shall have the meanings set forth
in the section appearing opposite such term:

 

“Acceptance”

   Section 2.4

“Act”

   Section 4.4

“AER”

   Section 4.4

“affected party”

   Section 10.14

“Agreement”

   Recitals

“Applicable Standards”

   Section 4.1

“Bankruptcy Code”

   Section 5.1

“Change Control Document”

   Section 2.3

“Change Request”

   Section 2.3

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Deliverable(s)”

   Section 2.1

“Decision Request”

   Section 2.2

“Deposit Materials”

   Section 3.10

“disadvantaged party”

   Section 10.14

“Effective Date”

   Recitals

“Escrow Agent”

   Section 3.10

“Escrow Agreement”

   Section 3.10

“FDA”

   Section 4.1

“Force Majeure”

   Section 10.14

“Forecast”

   Section 3.2

`Indemnifying Party”

   Section 8.4

“Losses”

   Section 8.2

“MDR”

   Section 4.4

“PEKO”

   Recitals

“PEKO Indemnified Party(ies)”

   Section 8.3

“Purchase Order”

   Section 3.3

“Regulatory Authority”

   Section 4.1

“Response Period”

   Section 2.3

“RMA”

   Section 3.9

“Rules”

   Section 10.2

“SOPS”

   Section 4.4

“Term”

   Section 9.1

“ViewRay”

   Recitals

“ViewRay Indemnified Party(ies)”

   Section 8.2

“Work Statement”

   Section 2.1.

2. DEVELOPMENT SERVICES

2.1 Development of Products. (a) During the term of this Agreement, ViewRay may
from time to time seek services from PEKO with respect to the development of
certain Products that can be incorporated into the ViewRay Renaissance™
MRI-guided radiation therapy system. For each Program to be undertaken by PEKO
pursuant to this Agreement, the parties will prepare a “Work Statement” and
agree to said “Work Statement” in substantially the form attached as
Attachment 1. Each Work Statement will describe: (i) the (i) services that PEKO
will be responsible for providing to ViewRay and the deliverables that PEKO will
be responsible for delivering to ViewRay (“Deliverable(s)”), (ii) delivery
schedule for the Deliverables, (iii) pricing terms, (iv) work plan for the
Program, and (v) ViewRay’s responsibilities in connection with the Program. Each
Work Statement will be prepared based upon the requirements and information
provided to PEKO by ViewRay. A separate Work Statement will be required for each
Program; and each Work Statement will become subject to this Agreement only when
mutually agreed and signed by ViewRay and PEKO.

2.2 Progress Reports; Decisions. (a) To the extent specified in the Work
Statement for a Program, PEKO will periodically furnish ViewRay with written
reports describing the progress made in providing services under such Work
Statement. To the extent specified in the Work Statement for a Program, ViewRay
and PEKO shall periodically meet, in person or by telephone or videoconference
at such times and places as are mutually agreed upon, for PEKO to provide

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ViewRay with an update on the status of the progress of the Program. ViewRay and
PEKO shall each be responsible for its own expenses incurred in connection with
attending such meetings. The parties’ representatives for purposes of meetings
under this Section 2.2 will be PEKO’s VP, Systems Division or closest equivalent
existing at the time, and ViewRay’s Director of MRI Engineering, or closest
equivalent existing at the time.

(b) PEKO shall provide ViewRay in advance of each meeting pursuant to
Section 2.2(a) an agenda for such meeting and reasonably-detailed written
reports describing the results of the Program, including difficulties
encountered in achieving the technical objectives of the Program during the
period since their last meeting. It is understood and agreed that neither party
may change the Specifications without the consent of the other party using the
procedure set forth in Section 2.3.

(c) PEKO may from time to time notify ViewRay that PEKO requires approvals or
other actions by ViewRay relating to the services that do not represent a change
in the terms of the Work Statement (each, a “Decision Request”) using the form
attached as Attachment 3. ViewRay shall respond to each Decision Request notice
within the period of time specified in the Decision Request notice (not to be
less than three (3) Business Days nor more than five (5) Business Days). In the
event ViewRay does not deliver to PEKO a written response to the Decision
Request within the period specified in the Decision Request notice, PEKO shall
be entitled to act as if ViewRay had responded by not approving the action
contemplated by the Decision Request. Any change from an approved Decision
Request shall be subject to the procedures specified in Section 2.3. A Decision
Request may not be used to materially change the services that are the subject
of a Work Statement, instead a Change Request must be used and such Change
Request shall be subject to the procedures specified in Section 2.3.

2.3 Changes. (a) During a Program, ViewRay may request amendments to the Work
Statement to effect changes in the Specifications for the Deliverables or in the
schedule for the Deliverables. If ViewRay wishes to make a change it shall
notify PEKO in writing of the requested change specifying the change with
sufficient details to enable PEKO to evaluate it (each, a “Change Request”);
Change Requests shall be in the form attached as Attachment 4. Within ten
(10) Business Days following the date of PEKO’s receipt of a ViewRay Change
Request, PEKO shall deliver a document that: (i) assesses the impact of the
change on the total cost of the PEKO’s services and the schedule, and
(ii) incorporates a description of the requested change and its cost (each, a
“Change Control Document”).

(b) Within ten (10) Business Days following ViewRay’s receipt of a PEKO Change
Control Document (“Response Period”), ViewRay will notify PEKO whether or not it
accepts the Change Control Document. If ViewRay accepts the Change Control
Document, then the provisions of this Agreement shall be deemed amended to
incorporate such change in accordance with the Change Control Document. The
price stated in the Change Control Document shall be deemed an increase (or
decrease) in the charges specified in the then applicable Work Statement. If
ViewRay notifies PEKO not to proceed within the Response Period, then the Change
Request shall be deemed withdrawn and PEKO shall take no further action in
respect of it. If PEKO has not received any notice by the expiration of the
Response Period, then ViewRay shall be deemed to have advised PEKO not to
proceed. A separate Change Control Document will be required for each Change
Request but a Change request may include multiple changes; and each Change
Control Document will become subject to this Agreement when signed by PEKO and
ViewRay.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) PEKO may not make any changes in the form, fit, function, design,
manufacturing process, manufacturing location or appearance of the Products or
the Specifications without ViewRay’s prior written approval, which shall not be
unreasonably withheld. PEKO may recommend amendments to a Work Statement to
effect changes in the Specifications if necessary to respond to difficulties
encountered in achieving the technical objectives of the Program. If PEKO wishes
to recommend a Change Request, it shall notify ViewRay of the requested change
and provide ViewRay with a Change Control Document and the provisions of
Section 2.3(a)-(b) shall apply.

(d) It is the intent of the parties that the Specifications have been defined
broadly enough and with sufficient detail to accomplish ViewRay’s goal for the
Product without price increases even if the services are changed pursuant to
this Section 2.3; provided that such changes, as documented in a Change Control
Document, do not change the scope of the tasks contemplated by the
Specifications.

2.4 Deliverables. (a) PEKO shall deliver each Deliverable due under a Work
Statement to ViewRay’s Oakwood Village, Ohio facility in accordance with the
schedule in the applicable Work Statement. Prior to shipment PEKO will perform
mutually agreed to testing required by the applicable Product Specifications and
deliver to ViewRay a report on the test results including any non-conformities.
ViewRay will review the test results and within five (5) Business Days from
delivery of said test report either approve the Deliverable for shipment to such
location as designated by ViewRay or indicate any nonconformities by providing
measurable data that must be addressed prior to shipment. After receipt at the
location designated by ViewRay, ViewRay shall inspect the Deliverable and test
such Deliverable against the Specifications set forth in the Work Statement. If
ViewRay accepts the Deliverable, ViewRay shall acknowledge its acceptance
(“Acceptance”) of the Deliverable by executing a Deliverable acceptance
certificate in the form attached as Attachment 4 within the time period
specified in the applicable Work Statement. If ViewRay rejects the Deliverable,
ViewRay shall provide PEKO with notice of rejection, including a reasonably
specific description of the deficiencies alleged which shall include measurable
data. PEKO will have the time period specified in the applicable Work Statement
following its receipt of ViewRay’s notice of rejection in which to cure any such
deficiencies and either “re-deliver” such Deliverable to ViewRay or, if PEKO
cannot accomplish such re-delivery within such period deliver to ViewRay within
such period a plan for curing said deficiencies. If PEKO makes re-delivery of
the Deliverable, ViewRay shall have the period of time specified in the
applicable Work Statement following its receipt of the re-delivered Deliverable,
in which to accept or reject the Deliverable using the procedure specified
above. If PEKO instead provides a correction plan for such Deliverable, ViewRay
shall within five (5) Business Days following receipt of such correction plan
either agree to, offer modifications of or reject said correction plan. The
parties shall repeat the above process until the earlier of the date that a
mutually acceptable correction plan is agreed or thirty (30) Business Days
following ViewRay’s notice of rejection. If the parties are unable to agree on a
mutually acceptable correction plan, and do not extend the timeframe for
reaching or accepting a mutually acceptable plan, then Either Party may
terminate the applicable Work

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Statement and ViewRay will “return” the Deliverable to PEKO and PEKO shall,
within thirty (30) days following receipt of the rejected Deliverable, return to
ViewRay all sums (if any) paid by ViewRay to PEKO for the Deliverable that is
the subject of such rejection; provided, that PEKO shall not be required to
return the funding specified in the applicable Work Statement as nonrecurring
engineering (NRE) funding for such Deliverable through the date of termination).
If the parties agree upon a correction plan, then PEKO shall perform such
correction plan and “re-deliver” the Deliverable within the agreed time period.
ViewRay shall, following its receipt of the re-delivered Deliverable, accept or
reject the Deliverable using the procedure specified above. The process
specified in this Section 2.4 shall be repeated until the earliest of the date:
(i) ViewRay accepts the re-delivered Deliverable; or (ii) ViewRay rejects the
Deliverable two (2) times for failure to comply with the Specifications; or
(iii) one hundred eighty (180) days elapses from the initial notice of
rejection. If the parties are unable to resolve such nonconformity within such
time period, then ViewRay may terminate the applicable Work Statement and
ViewRay may “return” the Deliverable to PEKO and PEKO shall, within thirty
(30) days following receipt of the rejected Deliverable, return to ViewRay all
sums (if any) paid by ViewRay to PEKO for the Deliverable that is the subject of
such rejection; provided, that PEKO shall not be required to return the funding
specified in the applicable Work Statement as nonrecurring engineering (NRE)
funding for such Deliverable through the date of termination.

(b) It is understood and agreed that the Deliverables need not be error-free to
have achieved the requirements for ViewRay to make payment of the progress
payments (if any) specified in the applicable Work Statement, but if any
Deliverable delivery or redelivery contains errors that individually or in the
aggregate adversely affect ViewRay’s ability to use such Deliverable in
accordance with the applicable Specifications, ViewRay may rightfully reject
such Deliverable delivery or redelivery. Notwithstanding the foregoing,
Acceptance will not relieve PEKO of its obligation to fix all identified errors
in a timely fashion. ViewRay’s obligations to pay for the Deliverables are
subject to Acceptance, ViewRay shall have no obligation to pay for Deliverables
except to the extent they are the subject of ViewRay’s Acceptance.

(c) ViewRay will use Commercially Reasonable Efforts to test each Deliverable as
quickly as practicable and in any event within thirty (30) days of “delivery” of
such Deliverable after which time the Deliverable will be considered accepted.

2.5 Success Criteria. If the Product prototype delivered at the completion of a
Program that is the subject of a Work Statement meets the applicable
Specifications, then the provisions of Section 3 shall take effect with respect
to such Product. If the Product prototype delivered at the completion of a
Program that is the subject of a Work Statement does not meet the Specifications
or if ViewRay and PEKO determine during the course of the Program that the
results of the Program are unsatisfactory; which determination shall be made
with reference to the prospects for realizing Products that meet the applicable
Specifications then in each case they may mutually agree to terminate the
Program under Section 9.2(b). If the parties do not agree with respect to
termination of the Program, they shall resolve such dispute using the procedure
specified in Section 10.2(a)-(b).

2.6 Price; Payment. (a) ViewRay shall pay PEKO for the services (and
Deliverables) that are provided to ViewRay pursuant to this Section 2 and any
Work Statement, the fee specified in such Work Statement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) All payments under this Section 2 and any Work Statement will be made by
check or wire transfer. Payments will be made in US Dollars. All amounts due
under this Section 2 and any Work Statement will be due within thirty (30) days
of receipt of invoice subject to ViewRay’s Acceptance of the applicable
Deliverable in accordance with Section 2.4

3. PURCHASE OF PRODUCTS AND TERMS OF SALE

3.1 Supply. If the Products that are the subject of a Work Statement under
Section 2 meet the Specifications then ViewRay will purchase Products from PEKO
from time to time during the term of this Agreement. Purchases will only be made
by accepted Purchase Orders using the procedure specified in Section 3.3. The
parties may or may not enter into a separate Work Statement for Section 3 supply
activities in the event and to the extent that such supply activities require
any refinement or adjustment in the Products or the applicable Specifications to
address pricing for the commercial supply of Products as well as the fee for
such refinement services; it being understood that no Work Statement entered
into by the parties pursuant to this Section 3 shall modify any terms of this
Section 3 except for the pricing for the Products and any supplemental
refinement work by PEKO, as contemplated by Section 3.5. If the parties believe
that more than refinement services will be required then such Work Statement may
include features similar to a Section 2 Work Statement to address such
refinement services, including the provisions of Sections 2.3-2.6. All Products
integrated into a ViewRay radiation oncology system for sale to third parties by
ViewRay shall be the property of ViewRay. All technology, plans, and
specifications used in said ViewRay radiation oncology systems (including the
Products incorporated into such systems) shall have been approved by ViewRay
which shall be solely responsible for the ViewRay system incorporating such
Products and liability arising therefrom.

3.2 Purchase Forecasts. At least two (2) months prior to the first delivery to
ViewRay of commercial Products, ViewRay will deliver to PEKO a twelve (12) month
rolling forecast (the “Forecast”). The Forecast will cover the 12 months
commencing with and including the calendar month in which the first delivery of
commercial Products is to occur. After delivery of the initial Forecast, the
Forecast will be updated on a monthly basis. The Forecast shall be non-binding
until [***] prior to the forecast shipment date at which time the quantities
become binding on ViewRay.

3.3 Product Orders. ViewRay will submit to PEKO firm written purchase orders
(each a “Purchase Order”) for the purchase of Products at least ninety (90) days
prior to the specified delivery date of the ordered Products. Each Purchase
Order will specify the quantity or, if more than one shipment is requested,
quantities of Products ordered, the requested delivery date or dates, and
ship-to locations. Orders will be placed by ViewRay to PEKO by email or
facsimile, or by other means agreed upon by the parties, to an address provided
by PEKO, which will initially be, [***]. In the case of conflict between the
provisions of this Agreement and either the standard printed terms of any
Purchase Order or the standard printed terms of sale of PEKO, the provisions of
this Agreement will control. Purchase Orders may not be cancelled, but ViewRay
may delay shipment for up to thirty (30) days with notice to PEKO delivered at
least thirty (30) days prior to the scheduled delivery date.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

3.4 Obligation to Supply. (a) PEKO will acknowledge all Purchase Orders within
five (5) Business Days following receipt of same either accepting such Purchase
Order or rejecting such Purchase Order and will deliver all orders within the
agreed to lead time following the acceptance of the applicable Purchase Order.
PEKO will make best efforts to accept all Purchase Orders for a particular
calendar month to the extent that the Purchase Order (1) does not exceed the
amount of the non-binding Forecast for such calendar month, and (2) requires
delivery no less than ninety (90) days following the date on which PEKO receives
the Purchase Order. PEKO will not be in breach of this Section 3.4 if PEKO’s
failure to supply Products is due to a Force Majeure event or if PEKO’s failure
is limited to quantities in excess of the quantities specified in the binding
Forecast period.

(b) Each party will promptly notify the other party of any circumstances that it
believes may be of importance as to PEKO’s ability to meet ViewRay’s needs for
the Products in a timely manner. If the Forecasts indicate that ViewRay’s need
for the Products will exceed PEKO’s existing capacity to supply the Products,
the parties will determine in good faith whether PEKO successfully can expand
its production capacity so as to meet ViewRay’s needs in a timely manner.

3.5 Pricing. The prices for the Products supplied to ViewRay pursuant to this
Section 3 shall be provided to ViewRay as part of each Work Statement. Pricing
shall be itemized and listed in a detailed Bill of Materials displaying all
elements of PEKO’s pricing for the Product; for third party components used by
PEKO in the assembly of Products, PEKO will provide the prices at which such
materials are supplied to PEKO [***]. ViewRay will also have full access to all
rates [***] for purchased material that PEKO utilizes in the derivation of its
pricing.

3.6 Payment. (a) All payments under this Section 3 will be made by check or wire
transfer. Payments will be made in US Dollars. All amounts due under this
Section 3 will be due within thirty (30) days of receipt of invoice. PEKO will
invoice ViewRay upon shipment.

(b) All payments under this Section 3 and any corresponding Work Statement will
be made by check or wire transfer. Payments will be made in US Dollars. All
amounts due under this Section 3 and any corresponding Work Statement will be
due within thirty (30) days of receipt of invoice subject to ViewRay’s
Acceptance of the applicable Deliverable in accordance with Section 2.4.

3.7 Resale Prices. Nothing contained herein shall be deemed to limit in any way
the right of ViewRay to determine the prices at which, or the terms on which,
the Products purchased by ViewRay may be resold by ViewRay as part of ViewRay
products or services.

3.8 Shipping. (a) PEKO shall arrange for shipment and invoicing to ViewRay of
the Products ordered by ViewRay via common carrier, FCA PEKO’s Rochester
facility. ViewRay shall pay all transportation, customs, duties and other
governmental charges, if any, relating to the export, import and sale of the
Products, and shall have all responsibility for storing and clearing the
Products through all customs requirements.

(b) PEKO shall perform all in-process tests which were mutually agreed to by the
parties and were required by the Product Specifications set forth in the Work
Statement. All such tests and test results shall be performed, documented and
summarized by PEKO in accordance with the Product Specifications. PEKO shall
promptly notify ViewRay of any out-of-specification test results for either
in-process or finished Product. Each shipment of Product from PEKO to ViewRay
shall contain such quality control certificates as are necessary to show that
the Product is in conformity with the Product Specifications prior to delivery
to ViewRay.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

3.9 Defective Product. (a) PEKO will at its expense and at no further cost to
ViewRay replace Products that by reason of PEKO’s fault or failure to Assemble
according to ViewRays plans and specifications do not conform to the applicable
warranties specified in Section 7.2 during the applicable warranty period
specified therein. PEKO’s warranties, representations and obligations hereunder
include only warranties, representations and obligations relating to items
manufactured by it or its proper assembly or incorporation of items manufactured
by third parties pursuant to ViewRay plans, and specifications and does not
include items manufactured by others included in the assembly. PEKO will pass
through to ViewRay all third party warranties with respect to items manufactured
by third parties. ViewRay will notify PEKO in writing of any alleged defect of
Product, will request a Return Material Authorization (“RMA”) number and will
within thirty (30) days of receipt of such RMA number return such Product to
PEKO freight prepaid and properly insured, along with a reasonably detailed
statement of the claimed defect and proof of date of purchase. Such notice and
statement may be sent to an email address provided by PEKO, which will initially
be [***]. If PEKO agrees that Product is defective by reason of its fault as
defined above then PEKO will use Commercially Reasonable Efforts to deliver
replacement Product to ViewRay or its designated customer freight prepaid and
properly insured with earliest delivery which can be obtained. Alternatively,
PEKO may dispatch service personnel to inspect the applicable Product in the
field, and in such cases will use Commercially Reasonable Efforts to dispatch
such personnel to the site of the applicable Product within five (5) days if the
Product is not functioning to Specification. ViewRay may also request that PEKO
dispatch service personnel to inspect the applicable Product in the field, in
which case PEKO will use commercially reasonable efforts to dispatch such
personnel within five (5) days after such request. Repair or replacement of
defective Products, due to PEKO’s fault will be at PEKO’s expense. In the event
that PEKO reasonably determines that any allegedly nonconforming Product is in
fact not defective (including Product that has been modified, misused, abused or
the subject of unauthorized repair), PEKO will notify ViewRay in writing and
ViewRay will reimburse PEKO for all reasonable costs and expenses related to the
inspection, the cost of the replacement Product (if any), and the cost of the
return of such Product to ViewRay (if applicable). If ViewRay disputes PEKO’s
determination that a Product is not defective, the dispute will be discussed and
resolved using the procedure provided in Section 10.2.

3.10 Reserved.

3.11 Changes. (a) The Product Specifications for “commercial” Product supplied
pursuant to this Section 3 may be modified or changed only by ViewRay. ViewRay
shall use the procedure specified in Section 2.3(a)-(b) to request such
modifications or changes, except as modified in this Section 3.11. To the extent
that any such modification or change results in an increase or decrease in the
cost of manufacturing any Product or requires additional capital investment or
other material changes to the manufacturing process, the parties shall jointly
examine and mutually agree upon the consequences thereof and shall make an
appropriate increase or decrease to the purchase price of such Product arising
from such modification or change. In the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

event that any such change or modification results in the obsolescence of any
raw materials, work-in-process, and/or finished materials, the cost of any such
obsolescence shall be the sole responsibility of ViewRay to a maximum of
material value attributable to open purchase orders and any additional Product
in the then current Forecast with planned shipment within ninety (90) days of
the change date. At least four (4) weeks prior notice is required for any
requested Product Specifications change pursuant to this Section 3.11; provided,
however, that if any requested Product Specifications change requires additional
regulatory approval(s), the implementation of such requested change shall in no
event be required until four (4) weeks after such approval(s) have been
obtained. PEKO shall not be required to implement any change to the Product
Specifications that it reasonably believes will prevent it from being able to
perform in accordance with the terms of this Agreement unless such terms are
modified. If PEKO notifies ViewRay that it believes the preceding sentence is
applicable the parties shall meet and attempt to resolve the matter within
ninety (90) days using the procedure specified in Section 10.2 if necessary;
during any such period the Product will continue to be manufactured under the
Product Specifications without such modification. If the parties are unable to
resolve such matter within such 90-day period, then ViewRay may terminate this
Agreement in accordance with Section 9.2(b) and PEKO shall continue to supply
the Product to ViewRay under the Product Specifications without such
modification for a period of up to twelve (12) months using the procedure
specified in Section 9.3(c) and ViewRay shall continue to be obligated to accept
all Products Assembled pursuant to accepted Purchase Orders.

(b) PEKO will not alter, modify, add to, or otherwise change the Product
Specifications, Product, or any materials, suppliers or manufacturing techniques
used in the design or production of the Products that will or may possibly
affect the form, fit or function of the Products without ViewRay’s prior written
approval. ViewRay may require PEKO to make changes in raw materials or processes
subject to a mutually agreed price adjustments. PEKO may rebalance its
production line in its reasonable business judgment; provided that the
rebalancing makes no change to and has no effect on the form, fit or function of
the Products. ViewRay will not make any changes to the Product Specifications
without notifying PEKO in accordance with Section 3.11(a).

3.12 Commercial Systems at Volume. This Section 3 shall cover the purchase of
Products in quantities sufficient to construct ten (10) ViewRay radiation
oncology systems for sale to third parties. Unless the parties agree to extend
the terms of this Section 3 to cover the purchase of quantities of Products for
additional ViewRay radiation oncology systems, the parties shall discuss
mutually acceptable amendments to Sections 3.1, 3.2, 3.5, 3.9, 7.2(a), 7.3, 8.1
and 8.2 of this Agreement to address issues relating to higher volume supply of
Products before expanding this Agreement to cover the commercial supply of
Products for additional ViewRay radiation oncology systems.

4. QUALITY ASSURANCE; SUPPORT

4.1 Manufacturing Practices; Testing. PEKO shall Assemble the Products supplied
pursuant to Section 3 in accordance with mutually agreed quality standards and
the Specifications. PEKO will install and maintain effective quality control
systems, conduct quality assurance testing and keep comprehensive process
control records conforming to (1) appropriate best practices, including the then
applicable good manufacturing practices regulations of the U.S. Food and

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Drug Administration (“FDA’) under 21 C.F.R. Part 820 or comparable regulations
of any other supra-national, regional, federal, state, or local regulatory
agency or authority that has authority to grant registrations, authorizations,
licenses and approvals necessary for the commercial manufacture, distribution,
marketing, promotion, sale, use, importation, or exportation of the Products,
including specifically ISO 13485 certification, ISO 9001 certification and MHLW
accreditation (each, including the FDA, a “Regulatory Authority”) that apply to
the manufacture of the Products (“Applicable Standards”); and (2) other
requirements set forth herein.

4.2 Regulatory Clearances. ViewRay will have sole responsibility and authority
for obtaining and maintaining regulatory clearance of the ViewRay system
incorporating the Product (and all improvements or variations to such ViewRay
system incorporating the Product developed during the term of this Agreement),
including without limitation obtaining and maintaining approvals and clearances
from the FDA and any other Regulatory Authority necessary for the ViewRay system
incorporating the Product or the commercial distribution and sale of the ViewRay
system incorporating the Product. All regulatory filings with the FDA or any
other Regulatory Authority relating to the ViewRay system incorporating the
Product will be made in the name of ViewRay or its designee and ViewRay will be
responsible for maintaining the required records for such system.

4.3 Quality Assurance Inspections. (a) During regular business hours and upon
reasonable advance notice and in a manner that does not disrupt or interfere
with the business of PEKO, PEKO will permit ViewRay and its agents and its
customers to inspect the facilities of PEKO, pertaining to the Products and
provide access to PEKO’s manufacturing quality control documentation related to
the Products to the extent necessary for, and for the purpose of assessing
PEKO’s compliance with this Agreement. As a condition of provision to ViewRay
agents or ViewRay customers of access to PEKO’s facilities and documentation,
all information obtained by ViewRay agents or ViewRay customers as a result of
such access will be PEKO Confidential Information for purposes of this
Agreement. PEKO may require any agent or customer of ViewRay seeking access to
PEKO’s facilities under this Section 4.3(a), as a condition to such access, to
execute a standard confidentiality agreement with PEKO under which such agent
agrees to treat information disclosed during such inspection as the Confidential
Information of PEKO under terms and conditions no less restrictive than the
terms contained in Section 6.2.

(b) If an inspection pursuant to Section 4.3(a) reveals that the facilities used
to manufacture or Assembly of Products do not satisfy the Applicable Standards
in all material respects, then ViewRay will promptly provide to PEKO written
notice of such fact, which notice will contain in reasonable detail the
deficiencies found in the manufacturing facilities and, if practicable, those
steps ViewRay believes PEKO should undertake in order to remedy such
deficiencies. PEKO will remedy such deficiencies within a reasonable period of
time after receipt of such written notice and provide evidence of this
corrective action to ViewRay as requested.

(c) PEKO will maintain manufacturing and Assembly quality documentation and will
certify that Product was manufactured and tested in accordance with the
Specifications and Applicable Standards. ViewRay may request copies of such
certifications as part of the inspections permitted under Section 4.3(a).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(d) PEKO will comply with the Specifications and Applicable Standards in its
Assembly of the Products. Prior to shipping any Product, PEKO will carry out the
Product tests specified in the applicable Specifications on each unit of
Product. If a Product or any part of a Product fails to meet the Specifications,
through fault of PEKO, the Product will be repaired or replaced by PEKO as set
forth in Section 7.3 and the relevant test will be repeated until such Product
passes such test requirements. No Product will be shipped to ViewRay or its
designee without passing all tests specified in the Specifications.
Certification of conformance and/or test reports will be provided on request
with each unit as evidence of compliance.

4.4 Recalls. (a) Prior to the commercial release of the ViewRay system
incorporating the Product, ViewRay will provide PEKO with ViewRay’s standard
operating procedures (“SOPs”) as to recalls. If either party becomes aware of
information about any Product indicating that it may not conform to the
Specifications, it will promptly so notify the other party. The parties will
promptly confer to discuss such circumstances and to consider appropriate
courses of action, which courses of action will be consistent with the SOPs.
ViewRay will have the right to initiate, and will bear all costs associated
with, a recall, withdrawal, or field correction of the ViewRay system
incorporating the Product for any reason; provided that ViewRay may proceed
against PEKO pursuant to Section 7.3 only if such recall, withdrawal, or field
correction of the ViewRay system incorporating the Product is solely the direct
result of (i) any breach by PEKO of its duties under the Agreement or
(ii) PEKO’s negligence or willful misconduct without any action or activity or
negligence of ViewRay contributing thereto.

(b) With respect to any recall, withdrawal, or field correction of a Product
incorporated in a ViewRay system, ViewRay or its designee will be responsible
for coordinating all of the necessary activities in connection with such recall,
withdrawal, or field correction. In the event that PEKO becomes aware of any
part fabricated by it or any assembly is not in conformance to ViewRay
specifications PEKO shall promptly notify ViewRay.

(c) Each party will promptly (within two (2) working days unless a shorter time
period is required under applicable law) notify the other party in writing of
any event or complaint that gives rise or could give rise to the need to file a
Medical Device Report (an “MDR”) within the meaning of the Federal Food, Drug
and Cosmetic Act of 1941, as amended (the “Act”) or a similar report under the
laws or regulations administered by any Regulatory Authority (collectively, an
“AER”), with respect to any Product or the manufacture, distribution or use
thereof in accordance with the MDR regulation, 21 C.F.R. Part 803 or similar
regulations covering AER’s. Each such written notice will be Confidential
Information under this Agreement. If, as a result of any corrective action or
any final, non-appealable or non-appealed governmental or court action, an AER
is required to be issued for any Product sold hereunder, ViewRay will bear the
costs and expenses of and will be responsible for all corrective actions
associated with such AER but may proceed against PEKO pursuant to Section 7.3
only if such AER is solely the direct result of (i) any breach by PEKO of its
duties under the Agreement or (ii) PEKO’s negligence or willful misconduct
without any action or activity or negligence of ViewRay contributing thereto.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

5. LICENSES; PROPRIETARY RIGHTS

5.1 PEKO Licenses. (a) PEKO hereby assigns and agrees to assign to ViewRay title
to all Deliverables and other work product that results from PEKO’s performance
of the services specified in any Work Statement, including any Program
Intellectual Property Rights embodied in such Deliverables or work product,
whether such Program Intellectual Property Rights are owned solely by PEKO or
jointly by PEKO and ViewRay. ViewRay’s title in such Deliverables and work
product and Program Intellectual Property shall not include any PEKO
Intellectual Property embodied in such Deliverables or work product. Title to
all such PEKO Intellectual Property shall remain vested in PEKO and this
Agreement does not convey to ViewRay any ownership rights in any portion of such
PEKO Intellectual Property by implication, estoppel or otherwise. With respect
to such PEKO Intellectual Property for which PEKO retains title, PEKO hereby
grants and agrees to grant to ViewRay a non-exclusive, worldwide, perpetual,
paid-up and royalty-free license, including the right to grant sublicenses, to
use such PEKO Intellectual Property and the Program Intellectual Property Rights
owned by PEKO to the extent necessary or useful for ViewRay to develop, make,
have made, use, reproduce, prepare derivative works, modify, market, sell,
distribute and import products and deliver services that embody or utilize the
Products to customers within the ViewRay Domain. ViewRay will not use PEKO
Intellectual Property for any other purpose, without PEKO’s prior written
permission and ViewRay shall not grant, or attempt to grant, a sublicense under
this Section 5.1(a) to use PEKO Intellectual Property, including the Program
Intellectual Property owned by PEKO outside the ViewRay Domain without the
express written consent of PEKO.

(b) The license granted under this Section 5.1 shall be treated as a license of
rights to “intellectual property” (as defined in Section 101(56) of Title 11 of
the United States Code, as amended (the “Bankruptcy Code”)) for purposes of
Section 365(n) of the Bankruptcy Code. The parties agree that ViewRay may elect
to retain and may fully exercise all of its rights and elections under the
Bankruptcy Code provided, that it abides by the terms of this Agreement.

5.2 ViewRay Licenses.

ViewRay hereby grants and agrees to grant to PEKO, solely to provide the
applicable services under this Agreement and to supply Deliverables (during the
Program) and Products (pursuant to Section 3) to ViewRay, a non-exclusive,
paid-up and royalty-free license to use the ViewRay Intellectual Property and
the Program Intellectual Property owned by ViewRay in connection with its
performance of the Program and its supply of Products pursuant to Section 3.
Upon the expiration or termination of this Agreement or the applicable Work
Statement with respect to the applicable Product, PEKO’s license shall terminate
and be of no further force or effect.

5.3 Reservation of Rights. (a) During the term of this Agreement, each party
shall promptly disclose to the other in writing any Program Intellectual
Property that might, under applicable law, be patentable or otherwise
protectable. Program Intellectual Property (including, without limitation,
improvements thereon whether developed by such party or any employee, or agent
of such party) will be added to Attachment 6.

(b) ViewRay shall have the sole right, but not the obligation, to prepare, file,
prosecute, and maintain, at ViewRay’s sole expense, patents covering Program
Intellectual Property. . PEKO shall cooperate in the preparation, filing,
prosecution and maintenance of any and all patent applications and patents
covering Program Intellectual Property owned solely by ViewRay.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

6. CONFIDENTIALITY

6.1 Publicity. The terms of this Agreement (including its existence) shall be
treated as the Confidential Information of both parties and neither party will
issue any press release or make any other statement, written or oral, to the
public, the press or otherwise, relating to this Agreement and the transactions
contemplated by this Agreement that has not previously been approved in writing
by the other party. Nothing in this Section 6.1 shall prohibit a party from
making such disclosures to the extent required under applicable federal or state
securities laws or any rule or regulation of any nationally recognized
securities exchange. In such event, however, the disclosing party shall use good
faith efforts to notify and consult with the other party prior to such
disclosure and, where applicable, shall diligently seek confidential treatment
to the extent such treatment is available under applicable securities laws. Each
party may provide a copy of this Agreement or disclose the terms of this
Agreement: (a) to any finance provider in conjunction with a financing
transaction, if such finance provider agrees to keep the terms of this Agreement
confidential, (b) to enforce its rights under this Agreement in a proceeding in
accordance with Section 10.2, (c) to any legal or financial advisor of such
party, or (d) to current/prospective investors provided such investors are
subject to a confidentiality agreement that is consistent with the terms of
Section 6.2 regarding protection of Confidential Information of the other party.

6.2 Confidentiality. (a) Confidential Information of each party will be used by
the other party solely for the purposes permitted by this Agreement. All
Confidential Information of a disclosing party will be received and held in
confidence by the receiving party, subject to the provisions of this Agreement.
Each party acknowledges that, except for the rights expressly granted under this
Agreement, it will not obtain any rights of any sort in or to the Confidential
Information of the other party as a result of such disclosure and that any such
rights must be the subject of separate written agreement(s).

(b) Each party will restrict disclosure of the other party’s Confidential
Information to those of its employees and consultants to whom it is necessary or
useful to disclose such Confidential Information in connection with the purposes
permitted under this Agreement. Each party shall use Commercially Reasonable
Efforts including at least efforts commensurate with those employed by the party
for the protection of its own Confidential Information, to protect the
Confidential Information of the other party.

(c) Nothing herein shall prevent a receiving party from disclosing all or part
of the Confidential Information of the other party in response to a court order
or other legal proceeding requesting disclosure of same; provided, the party
that receives such order or process provides prompt notice to the disclosing
party before making any disclosure (to the extent possible) and permits the
disclosing party to oppose or narrow such request for disclosure and supports
any of the disclosing party’s reasonable efforts to oppose such request (at
disclosing party’s expense), and only to the extent necessary to comply with
such request. Disclosure of Confidential Information pursuant to this
Section 6.2(c) will not alter the character of that information as Confidential
Information hereunder.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(d) Either disclosing party may at any time notify the receiving party that such
receiving party must return to the disclosing party the disclosing party’s
Confidential Information. Each receiving party hereby agrees to, within thirty
(30) days of such notification: (i) return all documents and tangible items it
or its employees or agents have received or created pursuant to this Agreement
pertaining, referring or relating to the other party’s Confidential Information;
and (ii) return or certify (in a writing attested to by a duly authorized
officer of such party) destruction of all copies, summaries, modifications or
adaptations that such party or its employees or agents have made from the
materials provided by the disclosing party; provided, however, that a party is
permitted to retain one copy of such materials in its legal files to be used to
verify compliance with its obligations hereunder.

7. REPRESENTATIONS AND WARRANTIES.

7.1 Authorization; Enforceability. Each of ViewRay and PEKO represents and
warrants to the other party that: (a) it is duly organized and validly existing
under the laws of its jurisdiction of organization and has all requisite power
and authority to enter into this Agreement; (b) it is duly authorized by all
requisite action to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby, and that the same do not
conflict or cause a default with respect to such party’s obligations under any
other agreement; (c) it has duly executed and delivered this Agreement; and
(d) it is authorized to disclose any and all Confidential Information made
available to the other party pursuant to this Agreement.

7.2 Products. (a) PEKO warrants to ViewRay that all Products supplied to ViewRay
pursuant to Section 3 shall: (i) for a period of (12) months from the date of
acceptance by the ViewRay customer but not more than twelve (12) months from the
date of shipment by PEKO to ViewRay, whichever is longer, conform to its then
current published specifications and documentation and the Specifications
(provided that in the event of a conflict between the Specifications and the
published specifications or documentation, the terms of the Specifications will
control), and (ii) be Assembled, labeled, packaged, stored and tested (while in
the possession or control of PEKO) in accordance with the Specifications current
as of the date of manufacture and the applicable laws and regulations in
relation to the Assembly and testing of the Product (including all Applicable
Standards). This warranty does not apply to any non-conformity of the Products
resulting from misuse, mishandling or unauthorized modification of the Products
or storage in an improper environment in each case by any party other than PEKO
or its agents. All purchased components integrated into any assembly provided by
PEKO to ViewRay will have the warranty provided by the original manufacturer
passed through to ViewRay.

(b) PEKO warrants to ViewRay that all Products shall be delivered free and clear
of all liens and encumbrances.

7.3 Remedy. In the event any Products purchased by ViewRay from PEKO fail to
conform to the warranty set forth in Section 7.2, PEKO shall, at PEKO’s option,
repair or replace the Products. ViewRay shall notify PEKO of any such
nonconformity and return the applicable Products in accordance with Section 3.9.
It is understood and agreed that the remedy set forth in this Section 7.3 shall
not limit either party’s other remedies with respect to third party claims
arising pursuant to Sections 8.2-8.3.

7.4 Disclaimer. (a) EXCEPT FOR THE WARRANTIES EXPRESSLY MADE IN
SECTIONS 7.1-7.2, NEITHER PARTY MAKES ANY OTHER REPRESENTATION OR WARRANTY,
EITHER EXPRESS OR IMPLIED (WHETHER WRITTEN OR ORAL), INCLUDING, WITHOUT
LIMITATION ANY WARRANTY OF MERCHANTABILITY OR ANY WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE WITH RESPECT TO ANY MATTER WHATSOEVER, INCLUDING BUT NOT
LIMITED TO, THE PRODUCTS.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) THE REPRESENTATIONS AND WARRANTIES OF EACH OF PEKO AND VIEWRAY EXTEND ONLY
TO THE OTHER PARTY. NEITHER PARTY WILL BE LIABLE FOR ANY CLAIM OR DEMAND AGAINST
SUCH OTHER PARTY BY A THIRD PARTY, EXCEPT TO THE EXTENT PROVIDED IN
SECTIONS 8.2-8.3.

8. RISK ALLOCATION

8.1 Limitation of Liability. (a) EXCEPT FOR BREACH OF CONFIDENTIALITY
OBLIGATIONS UNDER SECTION 6 AND EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 8.2-8.3
WITH RESPECT TO THIRD PARTY CLAIMS, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER FOR ANY LOST PROFITS OR SAVINGS OR FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, HOWEVER CAUSED,
UNDER ANY THEORY OF LIABILITY, REGARDLESS OF WHETHER THE PARTIES HAVE ADVISED OR
BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.

(b) FOR ANY CLAIM ARISING UNDER THIS AGREEMENT, INCLUDING CLAIMS ARISING UNDER
SECTIONS 8.2-8.3, NEITHER PARTY’S LIABILITY FOR DIRECT DAMAGES IN RESPECT OF ANY
WORK STATEMENT SHALL EXCEED THE AGGREGATE FEES PAID OR PAYABLE BY VIEWRAY
PURSUANT TO THE APPLICABLE WORK STATEMENT; PROVIDED FURTHER THAT THE AGGREGATE
LIABILITY OF EITHER PARTY FOR DIRECT DAMAGES PURSUANT TO ALL WORK STATEMENTS
UNDER THIS AGREEMENT, INCLUDING CLAIMS ARISING UNDER SECTIONS 8.2-8.3, SHALL NOT
EXCEED $2,000,000.00.

8.2 Indemnification of ViewRay. Subject to the provisions of Section 8.4, PEKO
will defend, indemnify, and hold harmless ViewRay and its Affiliates, officers,
directors, employees, agents, and their successors and assigns (each, in such
capacity, an “ViewRay Indemnified Party”) from and against any claim, suit,
demand, loss, damage, of ViewRay Indemnified Party(ies) and those that may be
asserted by a third party) or liability (collectively, “Losses”) arising from
any third party claim or proceeding against the ViewRay Indemnified Party(ies)
by any third party to the extent that such claim or proceeding is based on a
third party allegation of product liability or personal injury arising from or
relating to the use of Products Assembled by PEKO, attributable to PEKO’s
negligence or willful acts. The foregoing indemnification action shall not apply
in the event and to the extent that such Losses arose as a result of any ViewRay
Indemnified Party’s negligence, intentional misconduct or breach of this
Agreement.

8.3 Indemnification of PEKO. Subject to the provisions of Section 8.4, ViewRay
will defend, indemnify, and hold harmless PEKO and its Affiliates, officers,
directors, employees, agents, and their successors and assigns (each, in such
capacity, an “PEKO Indemnified Party”) from and against any Losses arising from
any third party claim or proceeding against the PEKO Indemnified Party(ies) by
any third party to the extent that such claim or proceeding is based on: (a) any
third party allegation of infringement of third party Intellectual Property
Rights, where

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

such claim is based upon the combination, operation or use of the Products with
ViewRay technology or products in a manner not explicitly contemplated by this
Agreement, if such claim of infringement would have been avoided but for such
combination, operation or use; or (b) any third party allegation of product
liability or personal injury arising from or relating to the ViewRay products or
services (other than due to the failure of a Product). The foregoing
indemnification action shall not apply in the event and to the extent that such
Losses arose as a result of any PEKO Indemnified Party’s negligence, intentional
misconduct or breach of this Agreement.

8.4 Procedure. To receive the benefit of indemnification under Section 8.2 or
Section 8.3, the ViewRay Indemnified Party or PEKO Indemnified Party, as
applicable, must: (a) promptly notify the party from whom indemnification is
sought (each, an “Indemnifying Party”) of any claim or proceeding; (b) provide
reasonable cooperation to the Indemnifying Party (and its insurer), as
reasonably requested, and (c) tender to the Indemnifying Party (and its insurer)
full authority to defend or settle the claim or suit; provided that no
settlement requiring any admission by the Indemnified Party or that imposes any
obligation on the Indemnified Party shall be made without the Indemnified
Party’s consent. Neither party has any obligation to indemnify the other party
in connection with any settlement made without the Indemnifying Party’s written
consent. The Indemnified Party has the right to participate at its own expense
in the claim or suit and in selecting counsel therefor.

8.5 Insurance. Each party shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder and
which are consistent with normal business practices of prudent companies
similarly situated including (a) professional liability (or errors and
omissions) or product liability insurance, whichever is applicable to the
individual parties, in amounts of at least $3,000,000.00 combined single limit;
(b) general liability in amounts of at least $1,000,000.00 per occurrence,
$2,000,000 annual aggregate; (c) workers compensation in amounts in accordance
with applicable; and (d) umbrella liability insurance in amounts of at least
$6,000,000.00. All insurance amounts may be obtained by full, individual primary
policy amount; a primary amount of less than minimum requirement enhanced by a
blanket excess umbrella policy; or a combination of either. Each party shall
provide the other party with a certificate of insurance upon request. It is
understood that such insurance shall be construed to create a limit of either
party’s liability with respect to its indemnification obligations under this
Section 8. Each party shall cause the other to be listed as an additional named
insured on such policy(ies) and shall provide the other with written evidence of
such insurance upon request. Each party shall provide the other with written
notice at least fifteen (15) days prior to the cancellation, non-renewal or
material change in such insurance or self-insurance which materially adversely
affects the rights of the other party hereunder. If such party does not obtain
replacement insurance or take other measures that allow it to provide comparable
coverage within such 15-day period, the other party shall have the right to
terminate this Agreement effective at the end of such 15-day period without
notice or any additional waiting periods.

9. TERM AND TERMINATION

9.1 Term. This Agreement shall take effect as of the Effective Date and shall
remain in effect until the fifth anniversary of the Effective Date (the “Term”),
unless sooner terminated in accordance with Section 2.5 or Section 9.2 of this
Agreement. Thereafter, this Agreement will renew automatically for additional
one-year terms unless either party provides the other party with written notice
at least twelve (12) months in advance of the scheduled renewal date.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

9.2 Termination. (a) Either party may terminate any Program that is the subject
of a Work Statement upon thirty (30) days written notice to the other party if
the other party commits a material breach of this Agreement with respect to such
Program, unless such breach is cured within the thirty (30) day notice period,
or if such breach is not capable of being cured within thirty (30) days unless
such party during such thirty (30) day period initiates actions reasonably
expected to cure the breach and thereafter diligently proceeds to cure the
breach. Termination of any Work Statement(s) shall not result in termination of
this Agreement or any other Work Statement(s), which shall remain in force until
terminated as provided above. If either party desires to terminate this
Agreement and all Work Statements, it shall so state in its notice of
termination. If termination of multiple Work Statements is elected pursuant to
Section 7.2, the opportunity to cure shall be available for each Work Statement
and termination shall only apply to those Work Statements with respect to which
the default is not cured. The parties may also terminate a Program at any time
in accordance with the procedure specified in Section 2.5.

(b) Following completion of a Program that is the subject of a Work Statement
and, with respect to matters not directly related to the Program at any time
during or following completion of the Program, either party may terminate this
Agreement upon sixty (60) days written notice to the other party if the other
party commits a material breach of this Agreement (other than non-payment),
unless such breach is cured within the sixty (60) day notice period, or if such
breach is not capable of being cured within sixty (60) days unless such party
during such sixty (60) day period initiates actions reasonably expected to cure
the breach and thereafter diligently proceeds to cure the breach.

(c) The parties may terminate this Agreement at any time by mutual agreement.
ViewRay may also terminate this Agreement in accordance with Section 3.11(a).

(d) The disadvantaged party (as defined in Section 10.14) shall have the right
to terminate this Agreement upon thirty (30) days notice if a Force Majeure
condition has prevented performance by the other party for more than sixty
(60) consecutive days or an aggregate one hundred twenty (120) days in any
12-month period.

(e) At any time after the eighteen (18) month anniversary of the Effective Date,
either party may terminate this Agreement without cause upon ninety (90) days
notice to the other party.

9.3 Effect of Termination. (a) Upon termination (including expiration) of this
Agreement or termination of any Work Statement(s) for any reason: (i) PEKO will
terminate all tasks for the affected Work Statement(s) in an orderly manner, as
soon as practical and in accordance with a schedule agreed to by ViewRay and
PEKO; (ii) PEKO shall deliver to ViewRay all materials developed through the
termination of the Work Statement(s); and (iii) ViewRay shall pay PEKO any
monies due and owing PEKO up to the time of termination for work that has been
completed (as specified in the Work Statement(s)). In addition, unless
termination was based upon a breach by PEKO, ViewRay shall pay PEKO for (and
take delivery of) all work in process, raw material, and purchased material
produced or procured for the affected Work Statement(s). If termination was
based upon a breach by PEKO, ViewRay shall have the right but not the obligation
to purchase and pay for work in process, raw material and purchased material
produced or procured for the affected Work Statement(s).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Subject to Section 5, upon any termination (including expiration) of this
Agreement each party shall return to the other party or certify in writing to
the other party that it has destroyed all documents (including those stored on
computer systems and networks) and other tangible items it or its employees or
agents have received or created pertaining, referring or relating to the
Confidential Information of the other party; provided, that a party is permitted
to retain one copy of such materials in its legal files to be used to verify
compliance with its obligations hereunder.

(c) Upon termination or expiration of this Agreement for any reason, ViewRay
will have the right to continue to sell all unsold Products that are in its
possession or that are subject to an open ViewRay Purchase Order as of the
effective date of such termination or expiration. In addition, upon termination
or expiration of this Agreement for any reason, PEKO will continue to supply
ViewRay with Products for a period of twelve months after termination or
expiration to wind-down the supply of Products for ViewRay from PEKO, provided
that if termination was effected by PEKO as a result of ViewRay’s material
breach of this Agreement then ViewRay will promptly pay all sums due PEKO under
this Agreement as of the date of termination. The supply of Products by PEKO
pursuant to this Section 9.3(c) shall be subject to the provisions of
Sections 4-9.

(d) Nothing herein shall be construed to release either party of any obligation
which matured prior to the effective date of any termination, including the
obligation of ViewRay to purchase all Products that are the subject of a binding
Forecast as of the effective date of termination. Either party’s liability for
any uncontested charges, payments or expenses due to the other party that
accrued prior to the termination date shall not be extinguished by termination,
and such amounts (if not otherwise due on an earlier date) shall be immediately
due and payable on the termination date.

9.4 Survival. Sections 1, 2.6, 3.10(b), 4.4(c), 5-8, 9.3 (and the Sections of
this Agreement referenced therein), 9.4 10.1-10.4, 10.7-10.13 and 10.15 shall
survive any termination or expiration of this Agreement.

10. GENERAL PROVISIONS.

10.1 Governing Law. This Agreement shall be governed and construed in accordance
with the internal, substantive laws of New York, to the exclusion of any choice
or conflict of laws rule or provision that would result in the application of
the substantive law of any other jurisdiction. The United Nations Convention on
Contracts for the International Sale of Goods shall not apply to this Agreement
or the transactions contemplated by this Agreement.

10.2 Miscellaneous. (a) PEKO represents that it is compliant with all applicable
federal and state laws, including but not limited to Equal Employment
Opportunity and Affirmative Action laws, Americans with Disabilities Act,
Title 9, the Clean Air Act and any and all other appropriate federal, state, and
local laws and regulations. PEKO relieves ViewRay from any of its obligations
under the Comprehensive Environmental Response, Compensation, and Liability Act
now known, or which may arise in the future.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Any and all hazardous material provided by PEKO or in products provided by
PEKO will be expressly identified, labeled and MSDS sheets provided to ViewRay,
at least 3 business days prior to the goods arrival at or use by ViewRay. If
applicable, PEKO will provide an updated MSDS sheet in the event of changes in
specifications or material. PEKO agrees to provide MSDS sheets any language
requested by ViewRay at no additional cost.

(c) PEKO will work with ViewRay, and provide to ViewRay any information and
documentation required by ViewRay, to enable ViewRay to comply with any and all
appropriate local, state, federal, or international requirements.

(d) Any legal action arising out of this Agreement shall be initiated within one
year after the claim has arisen.

(e) The parties will attempt in good faith to resolve any controversy or claim
arising out of or relating to this Agreement, or the breach, termination or
validity hereof promptly by negotiations between executives of the parties who
have authority to settle the controversy or claim and who do not have direct
responsibility for the administration of this Agreement. If the claim or
controversy has not been resolved within thirty (30) days of the meeting of such
executives, the parties may consider arbitration, mediation, or other
alternative mechanism.

(f) All statutes of limitation shall be tolled while any alternative dispute
resolution procedures are pending. If the parties are unable to agree on an
alternative dispute resolution mechanism, either party may initiate litigation.
All actions arising out of or related to this Agreement, the performance or
breach of it or any warranties under it, must be filed in the United States
District Court for the Western District of New York. The parties hereby submit
to the exclusive personal jurisdiction of and waive any objection against the
aforementioned United States District Court. .

10.3 Amendment and Waiver. No provision of or right under this Agreement shall
be deemed to have been waived by any act or acquiescence on the part of either
party, its agents or employees, but only by an instrument in writing signed by
an authorized officer of each party. No waiver by either party of any breach of
this Agreement by the other party shall be effective as to any other breach,
whether of the same or any other term or condition and whether occurring before
or after the date of such waiver.

10.4 Independent Contractors. Each party represents that it is acting on its own
behalf as an independent contractor and is not acting as an agent for or on
behalf of any third party. This Agreement and the relations hereby established
by and between ViewRay and PEKO do not constitute a partnership, joint venture,
franchise, agency or contract of employment. Neither party is granted, and
neither party shall exercise, the right or authority to assume or create any
obligation or responsibility on behalf of or in the name of the other party or
its Affiliates. Each party shall be solely responsible for compensating all its
personnel and for payment of all related FICA, workers’ compensation,
unemployment and withholding taxes. Neither party shall provide the other
party’s personnel with any benefits, including but not limited to compensation
for insurance premiums, paid sick leave or retirement benefits.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

10.5 Assignment. Neither party may assign this Agreement or any of its rights
and obligations under this Agreement without the prior written consent of the
other party; provided, that either party may assign this Agreement without the
consent of the other party to an Affiliate or in connection with any merger,
acquisition, or sale a majority of such party’s voting stock or a sale of
substantially all such party’s assets; provided, further, that in each instance
the assignee expressly assumes all obligations imposed on the assigning party by
this Agreement in writing and the other party is notified in advance of such
assignment. Any purported assignment in violation of this Section 10.5 shall be
null and void.

10.6 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

10.7 Notices. Unless otherwise provided herein, any notice, report, payment or
document to be given by one party to the other shall be in writing and shall be
deemed given when delivered personally or mailed by certified or registered
mail, postage prepaid (such mailed notice to be effective on the date which is
three (3) Business Days after the date of mailing), or sent by nationally
recognized overnight courier (such notice sent by courier to be effective one
(1) Business Day after it is deposited with such courier), or sent by telefax
(such notice sent by telefax to be effective when sent, if confirmed by
certified or registered mail or overnight courier as aforesaid) to the address
set forth on the signature page to this Agreement or to such other place as any
party may designate as to itself by written notice to the other party.

10.8 Severability. In the event any provision of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof. The parties agree that they will negotiate in good faith or
will permit a court to replace any provision hereof so held invalid, illegal or
unenforceable with a valid provision which is as similar as possible in
substance to the invalid, illegal or unenforceable provision.

10.9 Captions. Captions of the sections and subsections of this Agreement are
for reference purposes only and do not constitute terms or conditions of this
Agreement and shall not limit or affect the meaning or construction of the terms
and conditions hereof.

10.10 Word Meanings. Words such as herein, hereinafter, hereof and hereunder
refer to this Agreement as a whole and not merely to a section or paragraph in
which such words appear, unless the context otherwise requires. The singular
shall include the plural, and each masculine, feminine and neuter reference
shall include and refer also to the others, unless the context otherwise
requires.

10.11 Entire Agreement. The terms and provisions contained in this Agreement
(including the Attachments) constitute the entire understanding of the parties
with respect to the transactions and matters contemplated hereby and supersede
all previous communications, representations, agreements and understandings
relating to the subject matter hereof. No representations, inducements, promises
or agreements, whether oral or otherwise, between the parties not contained in
this Agreement shall be of any force or effect. No agreement or understanding
extending this Agreement or varying its terms (including any inconsistent terms
in any purchase order, acknowledgment or similar form) shall be binding upon
either party unless it is in a writing specifically referring to this Agreement
and signed by a duly authorized representative of the applicable party.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

10.12 Rules of Construction. The parties agree that they have participated
equally in the formation of this Agreement and that the language and terms of
this Agreement shall not be construed against either party by reason of the
extent to which such party or its professional advisors participated in the
preparation of this Agreement.

10.13 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile signatures shall be accepted
as original signatures, orders may be transmitted electronically and any
document created pursuant to this Agreement may be maintained in an electronic
document storage and retrieval system, a copy of which shall be considered an
original.

10.14 Force Majeure. Except as otherwise provided in this Agreement, in the
event that a delay or failure of a party to comply with any obligation created
by this Agreement is caused by acts of Gods, wars (declared or undeclared and
including the continuance, expansion or new outbreak of any war or conflict now
in existence), revolution, civil commotion, acts of public enemy, labor strikes
(other than employees of the affected party), terrorism, embargo or acts of
government in its sovereign capacity (collectively, “Force Majeure”), the
“affected party” will, after giving prompt notice to the “disadvantaged party,”
be excused from such performance on a day-to-day basis during the continuance of
such prevention, restriction, or interference (and the disadvantaged party will
likewise be excused from the performance of its obligations on a day-to-day
basis during the same period), provided, however, that the affected party will
use its best efforts to avoid or remove the causes of nonperformance and both
parties will proceed immediately with the performance of their obligations under
this Agreement whenever the causes are removed or cease. If Force Majeure
condition continue for more than sixty (6) consecutive days or an aggregate one
hundred twenty (120) days in any 12-month period, then the disadvantaged party
may terminate this Agreement in accordance with Section 9.2(d).

[remainder of this page intentionally left blank]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

10.15 Further Assurances. Each party covenants and agrees that, subsequent to
the execution and delivery of this Agreement and without any additional
consideration, it will execute and deliver any further legal instruments and
perform any acts which are or may become unreasonably necessary to effectuate
the purposes of this Agreement.

IN WITNESS WHEREOF the parties have caused this Agreement to be executed on
their behalf by their duly authorized representatives intending it to take
effect as an instrument under seal as of the Effective Date.

 

PEKO PRECISION PRODUCTS, INC.     VIEWRAY INCORPORATED By:   /s/ Gary W. Baxter
CEO     By:   /s/ Greg Ayers Name:   Gary W. Baxter CEO     Name:   Greg Ayers,
Chief Executive Officer Date:   5/30, 2010     Date:   July 30, 2010

 

Notice Address:

PEKO Precision Products, Inc.

1400 Emerson Street

Rochester, NY 14606

Phone: [***]

Fax: [***]

   

 

Notice Address:

ViewRay Incorporated

#2 Thermo Fisher Way

Oakwood Village, OH 44146

Phone: [***]

Fax: [***]

Attachment 1         Sample Work Statement

Attachment 2         Work Statement No. PEKO-1

Attachment 2A       Work Statement No. PEKO-2

Attachment 3         Change Request

Attachment 4         Deliverable acceptance Certificate

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attachment 1

SAMPLE Work Statement

This Work Statement No. PEKO-         is entered into pursuant to Section 2.1 of
the Development and Supply Agreement dated                     , 2010 between
ViewRay and PEKO (the “Agreement”). Capitalized terms used in this Work
Statement No. PEKO-         and not defined in this Work Statement No.         
are used with the meanings ascribed to them in the Agreement.

If there is any language in this work statement that contradicts or changes the
language in the Development and Supply Agreement, the language of the
Development and Supply Agreement supersedes.

This Work Statement No. PEKO-         is attached to and becomes, upon execution
by both parties below, a part of the Agreement, and sets forth the specific
terms and conditions relating to the services and Deliverables listed below:

 

1. Objective/ scope of Program work to be performed by PEKO:

 

2. PEKO’s Tasks:

 

3. Deliverables and Due Date(s):

 

4. Acceptance Specifications:

 

5. ViewRay Responsibilities:

 

6. Pricing for Program Work:

 

7. Pricing for Products (upon commercial supply):

 

8. Special ViewRay responsibilities:

 

9. Program Intellectual Property:

IN WITNESS WHEREOF the parties have executed this Work Statement No.
PEKO-         intending it to take effect as an instrument under seal as part of
the Agreement as of                     ,             .

 

PEKO PRECISION PRODUCTS, INC.     VIEWRAY INCORPORATED By:         By:     Name:
      Name:   Greg Ayers, Chief Executive Officer Date:                       ,
             Date:                       ,         

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Work Statement No. PEKO-#1

SMC DEVELOPMENT

Attachment 2 rev 2

Work Statement PEKO-1

PEKO SMM DEVELOPMENT

This Work Statement No. 1 is entered into pursuant to Section 2.1 of the
Development and Supply Agreement dated July 30, 2010 between ViewRay and PEKO
(the “Agreement”). Capitalized terms used in this Work Statement No. PEKO-1 and
not defined in this Work Statement No. PEKO-1 are used with the meanings
ascribed to them in the Agreement.

If there is any language in this work statement that contradicts or changes the
language in the Development and Supply Agreement, the language of the
Development and Supply Agreement supersedes.

This Work Statement No. PEKO-1 is attached to and becomes, upon execution by
both parties below, a part of the Agreement, and sets forth the specific terms
and conditions relating to the services and Deliverables listed below:

 

1. Objective/ scope of Program work to be performed by PEKO:

PEKO will provide [***] for a Source Movement Mechanism as described in their
response to our RFP. This scope includes the [***]. All work is performed in
response to VR requirements document RQ-0066 attached.

RQ-0066 SMM

(Source Movement M)

 

1.1 Peko Assumptions and Exceptions

Peko’s assumptions and exceptions are noted in section 2 of the following
response document. ViewRay comments are stated below.

Q10-033 Viewray

SMC Development Re

 

  1.1.1 Item 2.6 will be resolved as part of the unit acceptance testing.

 

  1.1.2 Item 2.7 Full life cycle testing will be resolved via Change request or
other agreement between Peko and ViewRay.

 

  1.1.3 Item 2.11 has been resolved in that it is agreed that the [***].

 

  1.1.4 Item 2.14.3 regarding Peko scope clarification: Peko is designing and
providing the [***] as part of the project scope.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Work Statement No. PEKO-#1

SMC DEVELOPMENT

 

 

2. PEKO’s Tasks and Deliverables:

 

Phase 1 Concepting

   Deliverables      Projected
Cost  

[***]

     [***]         [***]   

Phase 2

     

[***]

     [***]         [***]   

 

3. Due Date(s)

PEKO will begin the Concept Phase I within one week of contract execution. The
output of this stage will include a mutually (PEKO and ViewRay) agreed to set of
design specifications and timeline. If mutual agreement cannot be reached on
these areas at the end of the Concept Phase, ViewRay and PEKO may mutually agree
to a course of continuing activities with the intend to reaching mutually agreed
specifications and timelines or ViewRay may notify PEKO to stop work on the
project with no further obligations past the payment for PEKO efforts up to the
date of notification.

 

4. Acceptance Specifications:

Detailed specifications will be mutually agreed at the end of Phase I per 3
above. This revision 2 of the work statement contains expected specifications
for acceptance based on the recent [***].

PEKO Acceptance

Criteria (2)(2).doc

 

5. ViewRay Responsibilities:

 

  •   Provision of [***]

 

  •   Provision of [***]

 

  •   [***]

 

6. Pricing for Program Work:

 

  •   The above chart and PEKO proposal cover the estimated costs

 

  •   It is expected that the estimated costs will be sufficient to complete the
program. Upon their recognition of a change, PEKO will notify VRI if the costs
for any phase are expected or are actually tracking above the estimates. VRI
retains the right to reduce the scope of work or terminate the development if
costs for any phase are exceeding target by more than [***].

 

  •   Extended life cycle testing past that specified above will be completed by
Peko via change order to this attachment after it is fully agreed.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Work Statement No. PEKO-#1

SMC DEVELOPMENT

 

 

7. Pricing for Products (upon commercial supply):

 

  •   Upon completion of the first prototype, PEKO will supply pricing for
production units based upon [***].

 

8. Special ViewRay responsibilities:

 

  •   It is expected that the mechanics of the source movement may interfere or
be incompatible with the source state indicators which VRI has prototyped. PEKO
will submit their source movement mechanics for review and VRI will indicate
what additional provisions PEKO must make to support modified source state
indicators.

 

  •   It is expected that the mechanics of the source movement may interfere or
be incompatible with the source state indicators which VRI has prototyped. PEKO
will submit their source movement mechanics for review and VRI will indicate
what additional provisions PEKO must make to support modified source state
indicators.

IN WITNESS WHEREOF the parties have executed this Work Statement No. PEKO-1
intending it to take effect as an instrument under seal as part of the Agreement
as of July 30, 2010.

 

PEKO PRECISION PRODUCTS, INC.     VIEWRAY INCORPORATED By:   /s/ Authorized
Signatory     By:   /s/ Greg Ayers Name:         Name:   Greg Ayers, Chief
Executive Officer Date:                       ,              Date:   14 Oct,
2010

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Work Statement No. PEKO-#2

CABLE MANAGEMENT DEVELOPMENT

Attachment 2A

Work Statement No. PEKO-2

PEKO CABLE MANAGEMENT DEVELOPMENT

This Work Statement No. PEKO-2 is entered into pursuant to Section 2.1 of the
Development and Supply Agreement dated July 30, 2010 between ViewRay and PEKO
(the “Agreement”). Capitalized terms used in this Work Statement No. PEKO-2 and
not defined in this Work Statement No. PEKO-2 are used with the meanings
ascribed to them in the Agreement.

If there is any language in this work statement that contradicts or changes the
language in the Development and Supply Agreement, the language of the
Development and Supply Agreement supersedes.

This Work Statement No. PEKO-2 is attached to and becomes, upon execution by
both parties below, a part of the Agreement, and sets forth the specific terms
and conditions relating to the services and Deliverables listed below:

 

1. Objective/ scope of Program work to be performed by PEKO:

 

  A. The development of the Gantry Cable Management System will have multiple
aspects to it. As discussed, the development will require [***] at ViewRay. All
development work will [***], to streamline the process to the final version as
much as possible.

 

  B. PEKO will use a [***], providing a [***]. PEKO uses this approach to
“define success” up front allowing all team members visibility to common goals
and expectations for the product to be produced.

 

2. PEKO’s Deliverables:

 

  A. Phase I – Concept Development

 

  1) Peko has developed two concepts for this program and has presented these
concepts to ViewRay during a site visit at ViewRay on June 9, 2010. The leading
concept involves the [***] Although this concept at the time may not have been
the most desired concept, more discussions on this concept may also take place.

 

  2) Specification Document – A document will be generated to serve as the
specification for [***]

 

  B. Phase II – Proof of Concept and Manufacture

 

  1) [***]

 

  C. Phase III – Life Testing

 

  1) [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Work Statement No. PEKO-#2

CABLE MANAGEMENT DEVELOPMENT

 

 

  D. Regulatory

 

  1) [***]

 

  E. Device History Record

 

4. Acceptance Specifications:

 

  A. [***]

 

  B. Customer Specifications

 

  1) [***]

 

5. ViewRay Responsibilities:

 

  A. Material and Information

 

  1) ViewRay to supply [***].

 

  2) ViewRay to supply [***].

 

  3) The above material will be provided according to a [***]. All parts,
drawings and other materials supplied will be returned to ViewRay at the
conclusion of the project.

 

  4) ViewRay will provide [***].

[The rest of this page left intentionally blank]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Work Statement No. PEKO-#2

CABLE MANAGEMENT DEVELOPMENT

 

 

6. Pricing for Program Work:

ViewRay SMC Development

 

ITEM

   ENG.
HRS.      ENG.
COST      BUILD
HRS.      BUILD
COST      MAT’L.      TOTAL         

[***]

     [***]         [***]         [***]         [***]         [***]         [***]
        [***]      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

                                                                   
                          [***]

     [***]         [***]         [***]         [***]         [***]         [***]
     

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Work Statement No. PEKO-#2

CABLE MANAGEMENT DEVELOPMENT

 

 

7. Pricing for Products (upon commercial supply): NOT INCLUDED IN THIS WORK
STATEMENT

 

8. Special ViewRay responsibilities: N/ A

 

9. Program Intellectual Property: Will be supplied to ViewRay upon receipt of
Invoice Payment

IN WITNESS WHEREOF the parties have executed this Work Statement No. PEKO-2
intending it to take effect as an instrument under seal as part of the Agreement
as of July 30, 2010

 

PEKO PRECISION PRODUCTS, INC.     VIEWRAY INCORPORATED By:   /s/ Jeff Lake    
By:   /s/ Greg Ayers Name:   Jeff Lake, VP Systems Peko     Name:   Greg Ayers,
Chief Executive Officer Date:   8/6, 2010     Date:   August 19, 2010

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attachment 2B

Work Statement PEK0-3

Non-Metallic Roller Bearings

This Work Statement No. 1 is entered into pursuant to Section 2.1 of the
Development and Supply Agreement dated July 30, 2010 between ViewRay and PEKO
(the “Agreement”). Capitalized terms used in this Work Statement No. PEK0-1 and
not defined in this Work Statement No. PEK0-1 are used with the meanings
ascribed to them in the Agreement.

If there is any language in this work statement that contradicts or changes the
language in the Development and Supply Agreement, the language of the
Development and Supply Agreement supersedes.

This Work Statement No. PEK0-3 is attached to and becomes, upon execution by
both parties below, a part of the Agreement, and sets forth the specific terms
and conditions relating to the services and Deliverables listed below:

 

1. OBJECTIVE/ SCOPE OF PROGRAM WORK TO BE PERFORMED BY PEKO:

 

  1.1 [***]

 

  2. PEKO’S TASKS:

 

  2.1 [***]

 

  3. DELIVERABLES AND DUE DATE(S):

 

  3.1 [***]

 

4. Acceptance Specifications:

 

  4. VIEWRAY RESPONSIBILITIES:

 

  4.1 [***]

 

  5. PRICING FOR PROGRAM WORK:

 

  5.1 [***]

 

  6. PRICING FOR PRODUCTS (UPON COMMERCIAL SUPPLY):

 

  6.1 N/A

 

  7. SPECIAL VIEWRAY RESPONSIBILITIES:

 

  7.1 N/A

[THE REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Work Statement No. PEK0-1
intending it to take effect as an instrument under seal as part of the Agreement
as of July 30, 2010

 

PEKO PRECISION PRODUCTS, INC.     VIEWRAY INCORPORATED By:   /s/ Jeff Lake    
By:   /s/ Greg Ayers Name:   Jeff Lake (PEKO)     Name:   Greg Ayers, Chief
Executive Officer Date:   8/12, 2040     Date:               
                    ,             

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attachment 3

Change Control Document

Work Statement Peko SMM – 1

This Change Request is made pursuant to Section 2.3 of the Master Services
Agreement dated July 30, 2010 between the parties identified below (the
“Agreement”) and concerns Work Statement Source Movement mechanism (SMM) under
the Agreement. Capitalized terms used in this Change Request and not defined in
this Change Request are used with the meanings ascribed to them in the Agreement
or Work Statement SMM, as the case may be. ViewRay hereby approves Peko to
perform the following change(s) to the terms of Work Statement SMM

Peko’s response to this Change Request has been made accordance with Section 1.2
of the Agreement.

ViewRay approves the following changes to the SMM Work Statement to include air
manifold and supply analysis and design:

Requested Change(s):

 

Item

  

Scope Item

   Deliverables      Estimated
Hours/cost  

1

   [***]      [***]         [***]   

2

   [***]      [***]         [***]   

3

   [***]      [***]         [***]   

4

   [***]      [***]         [***]   

5

   [***]      [***]         [***]   

6

   [***]      [***]         [***]   

7

   [***]      [***]         [***]   

8

   Cost of purchased items. [***], etc.      Parts delivered          Total
hours         [***]       Total parts cost      Not to exceed         [***]   
   Total Hours & Parts         [***]   

Requested by:

VIEWRAY INCORPORATED

Title: Sr. Director Systems Engineering

Approved by:

Peko

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

By:   /s/ Authorized Signatory Title:   Associated change in Schedule: None

Associated Change in Cost: $[***] estimated

Approved by:

VIEWRAY INCORPORATED

 

By:   /s/ Authorized Signatory Title:   Sr. Dir. Sys Eng

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.